Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on November 30, 2020 has been entered and made of record
Claims 1-20 are currently pending in this application.


The Applicant’s Information Disclosure Statement filed (January 7, 2021 and January 18, 2021) has been received, entered into the record, and considered.


This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
                                                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-9 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 10645834 B2 to Tossavainen et al.

As to Claim 1:
Klinghult et al. discloses an electronic device, having an active display area and an inactive display area (Klinghult, see active area 201 and inactive area 203 in figure 2 and paragraph [0043], where Klinghult discloses that as shown in FIG. 2, display 103 of FIG. 1 may include an active display area 201 and an inactive display area 203 surrounding the active display area 201), comprising: a substrate (Klinghult, see 319a in figure 3A); a pixels (Klinghult, see 303a in figure 3A) located on the substrate (319a in figure 3A), wherein the pixels are located in the active display area (Klinghult, see paragraph [0008], where Klinghult discloses that the touch sensitive user interface may include a liquid crystal display with a transparent substrate and a liquid crystal material adjacent the transparent substrate in an active pixel region); and an audio component  that is overlapped by the (Klinghult, see paragraph [0048], where Klinghult discloses that a component, such as speaker 121 may be provided on and electrically coupled to printed circuit board 319a). Klinghult differs from the claimed subject matter in that Klinghult does not explicitly disclose an array, an audio component attached to a rear surface of the substrate and that locally vibrates a portion of the substrate. 
However in an analogous art, Ding discloses an array (Ding, see paragraph [0006], where Ding discloses that the liquid crystal display may include an array of pixels). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Klinghult with Ding. One would be motivated to modify Klinghult by disclosing an array as taught by Ding thereby improving the illumination transmitted through each pixel of the display as determined by an amount of movement of the liquid crystal material at that pixel, and a size of a transmissive area of a pixel (Ding, paragraph [0010]). Ding does not explicitly disclose an audio component attached to a rear surface of the substrate and that locally vibrates a portion of the substrate.
However in an analogous art, Tossavainen discloses an audio component attached to a rear surface of the substrate and that locally vibrates a portion of the substrate (Tossavainen, see column 12 lines 22-25, column 13 lines 22-28 and 304, 305 and 501 figure 7, where Tossavainen discloses that a piezoelectric actuator 305 can be modulated in such a way that the modulation transmitted via the flexible membrane laminar to the display 304 causes the display 304 to generate audible oscillations. The piezoelectric actuator 305 is configured to vibrate 1001 in such a way that the bending moment of the piezoelectric actuator 25 305 transfers a force via the rubber force contact 501 to the display assembly 304 causing the display to move 1003 substantially in translational mode of displacement. The piezoelectric transferring a force via the rubber force contact to the display assembly and generating an audible oscillation teaches or suggest a localized vibration of the substrate).  
One would be motivated to modify Klinghult and Ding by disclosing an audio component attached to a rear surface of the substrate and that locally vibrates a portion of the substrate as taught by  (Tossavainen, column 1 lines 14-16).

As to Claim 2:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 1 further comprising opaque masking material in the inactive display area (Klinghult, see paragraph [0087], where Klinghult discloses that a protective layer 501a is opaque and protective layer 501a is located in inactive area 403 in figure 5A). 

As to Claim 3:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 1 further comprising a touch sensor in the active display area (Klinghult, see contact sensitive element 505a in active area 401 in figure 5A). 

As to Claim 4:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 3 wherein the touch sensor comprises an array of capacitive touch sensor electrodes (Klinghult, see paragraph [0014], where Klinghult discloses that detecting the location of contact on the surface of the touch sensitive user interface may include detecting the location using  capacitive contact sensing). 

As to Claim 5:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 1 wherein the audio component comprises a speaker (Klinghult, see paragraph [0048], where Klinghult, where Klinghult discloses that a component, such as speaker 121 may be provided on and electrically coupled to printed circuit board 319a).

As to Claim 7:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 6 wherein the cover layer comprises glass (Ding, see 100a in figure 1B and paragraph [0028], where Ding discloses that the transparent substrate 100a is a glass substrate). 

As to Claim 8:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 1 wherein the audio component comprises a microphone that detects sound (Klinghult, see paragraph [0048], where Klinghult, where Klinghult discloses that a component, such as microphone 123 may be provided on and electrically coupled to printed circuit board 319a) through the active display area (Klinghult, see printed circuit board 319d containing microphone 123 as per paragraph [0048] and active display area 201 in figure 3D above the microphone, thus teaching or suggesting an audio component comprises a microphone that detects sound through the active display area).

As to Claim 9:
Klinghult in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 1 wherein the pixels comprise organic light-emitting diode pixels (Klinghult, see paragraph [0034], where Klinghult discloses that a display 103 (e.g., a liquid crystal display, an organic light emitting diode display, etc)). 

Claims 6 and 11-14 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al. in further view of US 10645834 B2 to Tossavainen et al.

As to Claim 6:
Klinghult et al. in view of Ding in further view of Tossavainen discloses the electronic device defined in claim 5 further comprising a cover layer (Klinghult, see 301a in figure 3A) that overlaps the speaker(Klinghult, see paragraph [0048], where Klinghult discloses that a component, such as speaker 121 may be provided on and electrically coupled to printed circuit board 319a), wherein the speaker vibrates the cover layer to emit sound through the active display area (Klinghult, see figure 3C and paragraph [0048], it is noted that an activated speaker within a housing (cavity) will emit sound and the sound waves will emit though the display and vibrate exposed components such as cover layer 301a in figure 3A). Furthermore the office takes official notice in regards to the limitation of the speaker vibrates the cover layer to emit sound through the active display area (Saiki, US 7382890 B2, see column 2 lines 54-57, where Saiki discloses that if the electromechanical acoustic transducer emits the sound to the sound emission space, energy of the emitted sound causes the front panel to vibrate and thereby to externally output sound, it is noted that the combination of Klinghult and Saiki would cause a vibration in the front panel of Klinghult thus resulting in cover layer 301a in figure 3A to vibrate). One would be motivated to modify Klinghult and Ding by disclosing the speaker vibrates the cover layer to emit sound through the active display area as taught by Saiki thereby providing a film speaker in which its capabilities are not reduced due to the mass and stiffness of the device (Saiki, column 2 lines 35-36).

As to Claim 11:
Klinghult et al. discloses an electronic device, comprising: a display having an active area and an inactive area (Klinghult, see active area 201 and inactive area 203 in figure 2 and paragraph [0043], where Klinghult discloses that as shown in FIG. 2, display 103 of FIG. 1 may include an active display area 201 and an inactive display area 203 surrounding the active display area 201, wherein the display comprises a matrix of pixels in the active area (Klinghult, see paragraph [0008], where Klinghult discloses that the touch sensitive user interface may include a liquid crystal display with a transparent substrate and a liquid crystal material adjacent the transparent substrate in an active pixel region) and a cover layer (Klinghult, see 301a in figure 3A) that overlaps the matrix of pixels (Klinghult, see 303a in figure 3A); and a speaker (Klinghult, see paragraph [0048], where Klinghult discloses that a component, such as speaker 121 may be provided on and electrically coupled to printed circuit board 319a) overlapped by the active area of the display (Klinghult, see printed circuit board 319d containing speaker 121 as per paragraph [0048] and active display area 201 in figure 3D above the speaker), wherein the speaker vibrates the cover layer to emit sound through the display (Klinghult, see figure 3C and paragraph [0048], it is noted that an activated speaker within a housing (cavity) will emit sound and the sound waves will emit though the display and vibrate exposed components such as cover layer 301a in figure 3A). Furthermore the office takes official notice in regards to the limitation of wherein the speaker vibrates the cover layer to emit sound through the display (Saiki, US 7382890 B2, see column 2 lines 54-57, where Saiki discloses that if the electromechanical acoustic transducer emits the sound to the sound emission space, energy of the emitted sound causes the front panel to vibrate and thereby to externally output sound, it is noted that the combination of Klinghult and Saiki would cause a vibration in the front panel of Klinghult thus resulting in cover layer 301a in figure 3A to vibrate).
Klinghult differs from the claimed subject matter in that Klinghult does not explicitly disclose array, a flexible substrate on which the array of the pixels are formed and wherein the speaker vibrates the cover layer through the flexible substrate to emit sound through the display . However in an analogous art, Ding discloses an array (Ding, see paragraph [0006], where Ding discloses that the liquid crystal display may include an array of pixels).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Klinghult with Ding. One would be motivated to modify Klinghult by disclosing an array as taught by Ding thereby improving the illumination transmitted through each pixel of the display as determined by an amount of movement of the liquid crystal material at that pixel, and a size of a transmissive area of a pixel (Ding, paragraph [0010]).  Furthermore it would have been obvious to one (Saiki, column 2 lines 35-36). Ding and Saiki do not explicitly disclose a flexible substrate on which the array of the pixels are formed and wherein the speaker vibrates the cover layer through the flexible substrate to emit sound through the display.
However in an analogous art, Tossavainen discloses a flexible substrate on which the array of the pixels are formed (Tossavainen, see column lines 54-55, where Tossavainen discloses that the flexible membrane may comprise at least part of: one of the display layers, a flexible membrane with a display teaches or suggest pixels formed on the flexible substrate) and wherein the speaker vibrates the cover layer through the flexible substrate to emit sound through the display (Tossavainen, column 13 lines 22-43, where Tossavainen discloses that with respect to FIG. 9 an example of the operation of the piezoelectric actuator 305 is shown. In FIG. 9 the piezoelectric actuator 305 is configured to vibrate 1001 in such a way that the bending moment of the piezoelectric actuator 305 transfers a force via the rubber force contact 501 to the display assembly 304 causing the display to move 1003 substantially in translational mode of displacement. The display assembly 304 as discussed herein can be configured in some embodiments to move in such a way that it is substantially a linear translation in the dimension perpendicularly into and out of the apparatus 10 (the 'z' direction as compared to the x and y directions which define the display plane) perpendicular to the membrane layer because of the relatively large degree of flexibility available at the membrane joint 1005 compared to the display assembly rigidity. The flexible membrane 507 is configured to enable displacement of the display assembly 304/front window 303 in the region of 20-50 μm substantially perpendicular to the plane of the display assembly 304. In some embodiments the display assembly can be tuned to provide a beneficial audio response).
 (Tossavainen, column 1 lines 14-16)

As to Claim 12:
Klinghult et al. in view of Ding in further view of Saiki and Tossavainen et al. discloses the electronic device defined in claim 11 wherein the cover layer comprises glass (Ding, see 100a in figure 1B and paragraph [0028], where Ding discloses that the transparent substrate 100a is a glass substrate).

As to Claim 13:
Klinghult et al. in view of Ding in further view of Saiki and Tossavainen et al. discloses that the electronic device defined in claim 11 wherein the speaker comprises a magnet (Saiki, see column 10 lines 31-32, where Saiki discloses that transducer 54 may be of, for example, an electromagnetic type) and a coil (Saiki, see column 10 lines 45-47, where Saiki discloses that the voice coil 64 is connected to the diaphragm 65 so as to be situated in the magnetic space 63). 

As to Claim 14:
Klinghult et al. in view of Ding in further view of Saiki and Tossavainen et al. discloses the electronic device defined in claim 11 further comprising an opaque masking layer in the inactive area of the display (Klinghult, see paragraph [0087], where Klinghult discloses that a protective layer 501a is opaque and protective layer 501a is located in inactive area 403 in figure 5A). 

Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of  US 20100156843 A1 to Paleczny et al. and in further view of US 10645834 B2 to Tossavainen et al.


As to Claim 10:
Klinghult et al. in view of Ding and Tossavainen et al. differs from the claimed subject matter in that Klinghult et al. in view of Ding does not disclose the electronic device defined in claim 1 wherein the substrate comprises a polymer substrate. However in an analogous art, Paleczny discloses wherein the substrate comprises a polymer substrate (Paleczny, see 308 in figure 6, paragraph [0030] and paragraph [0028], where Paleczny discloses that the pads 308 may be compressible and may be comprised of silicone or any other compressible or compliant material such as polyester, and/or may comprise other materials such as polycarbonate, as noted in paragraph [0028] lines 1-2, polycarbonates are polymers).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Klinghult et al. in view of Ding and Tossavainen et al. with Paleczny. One would be motivated to modify Klinghult et al. in view of Ding by disclosing wherein the substrate comprises a polymer substrate as taught by Paleczny thereby providing improvements in devices with touch-sensitive detection (Paleczny, see paragraph [0004] and [0005]).

Claim 15 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al and US 20080303782 A1 to Grant et al. and in further view of US 10645834 B2 to Tossavainen et al.

As to Claim 15:
Klinghult et al. in view of Ding  in further view of Saiki and Tossavainen et al. differ from the claimed subject matter in that Klinghult et al. in view of Ding in further view of Saiki do not explicitly disclose the electronic device defined in claim 11 wherein the flexible substrate comprises a polymer substrate. However in an analogous art, Grant discloses wherein the flexible substrate comprises a polymer substrate (Grant, see  display 306 in figure 3 and paragraph [0027], where Grant discloses that the displays may be available, such as organic light-emitting diode (OLED) and/ or organic/polymer TFT (Thin Film Transistor), which may be used to manufacture flexible displays, it is noted that polymer TFT transistors used in pixel formation teaches or suggest polymer substrate in which the array of pixels are located).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Klinghult, Ding, Saiki and Tossavainen et al. with Grant. One would be motivated to modify Klinghult, Ding, Saiki and Tossavainen et al. by disclosing wherein the flexible substrate comprises a polymer substrate as taught by Grant thereby providing a flexible displays that is capable of providing interactive acknowledgements to indicate whether an intended input has been accepted or rejected (Grant, paragraph [0004]). 

Claims 16-19 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al and in further view of US 10645834 B2 to Tossavainen et al.

As to Claim 16:
Ding discloses an electronic device (Ding, see figure 2), comprising: a display (Ding, see 101 in figure 2) having a substrate, and an array of pixels located on the substrate (Ding, see 100a and 101 in figure 1A and paragraph [0006], where Ding discloses that the liquid crystal display may include an array of pixels), and a cover glass ((Ding, see 100a in figure 1B and paragraph [0028], where Ding discloses that the transparent substrate 100a is a glass substrate) through which the array of pixels displays images (Ding, see 107 in figure 1B), wherein the display has an active area and an inactive area and wherein the array of pixels are located in the active area (Ding, see paragraph [0029], where Ding discloses that the active display area 101 of the first transparent substrate 100a may be used to provide a visual output for an electronic device including the liquid crystal display 100. More particularly, each transistor of the transistor array 107 may be individually controlled to control individual pixels of the display. The inactive display area 103 may be used in part to mount and/or support the liquid crystal display 100 in an electronic device. The inactive display area 103, however, does not contribute to a visual output generated by the liquid crystal display 100). Ding  (Saiki, US 7382890 B2, see column 2 lines 54-57, where Saiki discloses that if the electromechanical acoustic transducer emits the sound to the sound emission space, energy of the emitted sound causes the front panel to vibrate and thereby to externally output sound).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ding with Saiki. One would be motivated to modify Ding by disclosing an audio component that emits sound through the display by vibrating the cover glass as taught by Saiki thereby providing a film speaker in which its capabilities are not reduced due to mass and stiffness of the device (Saiki, column 2 lines 35-36). Saiki do not explicitly disclose an audio component attached to a rear surface of the display that emits sound through the display by locally vibrating a portion of the cover glass.
However in an analogous art, Tossavainen discloses an audio component attached to a rear surface of the display that emits sound through the display by locally vibrating a portion of the cover glass (Tossavainen, column 13 lines 22-43, where Tossavainen discloses that with respect to FIG. 9 an example of the operation of the piezoelectric actuator 305 is shown. In FIG. 9 the piezoelectric actuator 305 is configured to vibrate 1001 in such a way that the bending moment of the piezoelectric actuator 305 transfers a force via the rubber force contact 501 to the display assembly 304 causing the display to move 1003 substantially in translational mode of displacement. The display assembly 304 as discussed herein can be configured in some embodiments to move in such a way that it is substantially a linear translation in the dimension perpendicularly into and out of the apparatus 10 (the 'z' direction as compared to the x and y directions which define the display plane) perpendicular to the membrane layer because of the relatively large degree of flexibility available at the membrane joint 1005 compared to the display assembly rigidity. The flexible membrane 507 is configured to enable displacement of the display assembly 304/front window 303 in the region of 20-50 μm substantially perpendicular to the plane of the display assembly 304. In some embodiments the display assembly can be tuned to provide a beneficial audio response). One would be motivated to modify Ding and Saiki with Tossavainen by disclosing an audio component attached to a rear surface of the display that emits sound through the display by locally vibrating a portion of the cover glass as taught by Tossavainen thereby improving the speaker functionality for use in the mobile devices (Tossavainen, column 1 lines 14-16)

As to Claim 17:
Ding in view of Saiki in further view of Tossavainen discloses the electronic device defined in claim 16, wherein the audio component comprises a magnet (Saiki, see column 10 lines 31-32, where Saiki discloses that transducer 54 may be of, for example, an electromagnetic type) and a coil (Saiki, see column 10 lines 45-47, where Saiki discloses that the voice coil 64 is connected to the diaphragm 65 so as to be situated in the magnetic space 63).

As to Claim 18:
Ding in view of Saiki in further view of Tossavainen discloses the electronic device defined in claim 17 further comprising an opaque masking layer that overlaps the inactive area of the display (Ding, see paragraph [0033], where Ding discloses that an opaque material may be provided between the photosensor 105 and the first transparent substrate 100a, thus the opaque material covering active area 101 and inactive area 103). 

As to Claim 19:
Ding in view of Saiki in further view of Tossavainen discloses the electronic device defined in claim 16 wherein the pixels comprise organic light-emitting diode pixels (Saiki, column 2 lines 4-5, where Saiki discloses an organic EL panel, it is noted that an organic EL panel comprises organic light-emitting diode pixels. Please see OLED definition in https://en.wikipedia.org/wiki/OLED).

Claim 20 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al and US 20090219259 Al to Kwon. in further view of US 10645834 B2 to Tossavainen et al.

As to Claim 20:
Ding in view of Saiki in further view of Tossavainen et al. discloses the electronic device defined in claim 16 further comprising touch sensor electrodes (Ding, see 101 in figure 1B, paragraph [0029] and paragraph [0037], where Ding discloses that active display area 101 may be a touch sensitive display configured to accept user input) that detect touch input on the cover glass (Ding, see 100a in figure 1B and paragraph [0028], where Ding discloses that the transparent substrate 100a is a glass substrate, thus cover glass substrate 100a detects a touch on 101 in figure 1B). Ding in view of Saiki does not explicitly disclose a capacitive touch sensor. However in an analogous art, Kwon discloses a capacitive touch sensor (Kwon, see paragraph [0080], where Kwon discloses that when the protective layer 243 is touched, the electrode layer 232 detects the change in capacitance at the corresponding portion and recognizes such change as an input signal). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ding, Saiki and Tossavainen with Kwon. One would be motivated to modify Ding, Saiki and Tossavainen by disclosing capacitive touch sensor as taught by Kwon thereby providing an improved touch panel capable of allowing a touch input on a display (Kwon, paragraph [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624